IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: K.B.C., JR., A: No. 268 MAL 2022
MINOR                             :
                                  :
                                  : Petition for Allowance of Appeal
PETITION OF: YORK COUNTY CHILDREN : from the Order of the Superior Court
AND YOUTH SERVICES                :


                                     ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2022, the Petition for Allowance of Appeal is

DENIED.